In re McGuire, Jimmy; Matherne, Kaylem et al.; Hughes, William;—Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of St. Charles, 29th Judicial District Court Div. E, No. 61,713; to the Court of Appeal, Fifth Circuit, No. 06-C-274.
Granted. Considering the apparently conflicting position taken by defendant in the parallel workers’ compensation proceeding, we find the trial court erred in granting partial summary judgment on the exclusive remedy issue prior to a final adjudication of the workers’ compensation proceedings. Accordingly, the judgment of the trial court is vacated, and the trial court is instructed to defer ruling on the exclusive remedy issue until such time as the workers’ compensation claims are finally adjudicated.
VICTORY, J., would deny.
TRAYLOR, J., would deny.